             Case:20-10015-TBM Doc#:1 Filed:01/02/20                                    Entered:01/02/20 20:56:25 Page1 of 4

 Fill in this information to identify the case:

     United States Bankruptcy Court for the:
     District of Colorado
                                         (State)
     Case number (If known):                               Chapter 11                                                                    Check if this is an
                                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.     Debtor’s name                       Ragab Holdings, LLC



2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names




3.     Debtor’s federal Employer           XX-XXXXXXX
       Identification Number (EIN)



4.     Debtor’s address                    Principal place of business                                   Mailing address, if different from principal
                                                                                                         place of business

                                           5836 South Florence Street
                                           Number         Street                                         Number     Street



                                                                                                         P.O. Box

                                           Englewood                         CO        80111
                                           City                             State      ZIP Code          City                     State         ZIP Code


                                                                                                         Location of principal assets, if different
                                                                                                         from principal place of business

                                            County
                                                                                                         Number     Street




                                                                                                         City                     State         ZIP Code




5.     Debtor’s website (URL)               N/A.

                                             Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6.     Type of debtor
                                             Partnership (excluding LLP)
                                             Other. Specify:



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                           page 1
            Case:20-10015-TBM Doc#:1 Filed:01/02/20                                    Entered:01/02/20 20:56:25 Page2 of 4

Debtor          Ragab Holdings, LLC                                                              Case number (if known)
                Name



                                        A. Check one:
7.    Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         None of the above


                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                          § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))



                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
                                         Chapter 7
      debtor filing?
                                         Chapter 9
                                         Chapter 11. Check all that apply:
                                                              Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                               4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                         Chapter 12

9.    Were prior bankruptcy cases        No
      filed by or against the debtor
      within the last 8 years?           Yes.    District                                When                        Case number
                                                                                                 MM / DD / YYYY
      If more than 2 cases, attach a
                                                  District                                When                       Case number
      separate list.
                                                                                                 MM / DD / YYYY


10.   Are any bankruptcy cases           No
      pending or being filed by a
                                         Yes.    Debtor                                                             Relationship
      business partner or an
      affiliate of the debtor?                    District                                                           When
      List all cases. If more than 1,                                                                                               MM /   DD   / YYYY
      attach a separate list.                     Case number, if known



Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
            Case:20-10015-TBM Doc#:1 Filed:01/02/20                                      Entered:01/02/20 20:56:25 Page3 of 4

Debtor         Ragab Holdings, LLC                                                             Case number (if known)
               Name



11.   Why is the case filed in this      Check all that apply:
      district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                           district.

                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have  No
      possession of any real         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                 Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                  It needs to be physically secured or protected from the weather.

                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                   attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                   assets or other options).

                                                  Other



                                                 Where is the property?
                                                                                Number        Street




                                                                                City                                            State      ZIP Code


                                                 Is the property insured?
                                                  No
                                                  Yes. Insurance agency

                                                          Contact name

                                                          Phone




             Statistical and administrative information



13.   Debtor’s estimation of             Check one:
      available funds                    ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                            1-49                            1,000-5,000                                25,001-50,000
14.   Estimated number of                   50-99                           5,001-10,000                               50,001-100,000
      creditors                             100-199                         10,001-25,000                              More than 100,000
                                            200-999


                                            $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
15.   Estimated assets                      $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 3
           Case:20-10015-TBM Doc#:1 Filed:01/02/20                                     Entered:01/02/20 20:56:25 Page4 of 4

Debtor         Ragab Holdings, LLC                                                             Case number (if known)
               Name



                                           $0-$50,000                         $1,000,001-$10 million                      $500,000,001-$1 billion
16.   Estimated liabilities
                                           $50,001-$100,000                   $10,000,001-$50 million                     $1,000,000,001-$10 billion
                                           $100,001-$500,000                  $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                           $500,001-$1 million                $100,000,001-$500 million                   More than $50 billion




             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of          petition.
      debtor

                                           I have been authorized to file this petition on behalf of the debtor.


                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on    01/02/2020
                                                           MM / DD / YYYY

                                         /s/ Mohamed Ragab                                              Mohamed Ragab
                                            Signature of authorized representative of debtor             Printed name

                                            Title Owner and Manager




18.   Signature of attorney
                                         /s/ T. Edward Williams, Esq.                                   Date           01/02/2020
                                            Signature of attorney for debtor                                            MM   / DD / YYYY



                                            T. Edward Williams
                                            Printed name
                                            Williams, LLP
                                            Firm name

                                            250            Greenwich Street
                                            Number         Street
                                            New York                                                         NY               10007
                                            City                                                             State            ZIP Code

                                            (212) 634-9106                                                   edward.williams@wmsintl.com
                                            Contact phone                                                    Email address



                                            New York Bar No. 5634738 Colorado Bar No. 41891
                                            Bar number                                                       State




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
